Exhibit 10.1
 
CONSULTING AGREEMENT
 
This Consulting Agreement (“Agreement”) is entered into effective as of February
28, 2011 (the “Effective Date”), by and between PICO Holdings, Inc., a
corporation formed under the laws of California with offices at 875 Prospect
Street, Suite 301, La Jolla, California 92037 (“Company”), and Ronald Langley,
an individual (“Consultant”).
 
1. RECITALS.
 
1.1 Pursuant to the terms of this Agreement Company desires to engage
Consultant, and Consultant desires to provide services to Company, in accordance
with the terms of this Agreement.
 
1.2 Company wishes to retain Consultant to perform investment consulting
services, as specified below.
 
1.3 Company wishes to acknowledge Consultant’s contribution in recommending an
investment in October 2010, prior to the execution of this Agreement, that
resulted in revenue to the Company, as set forth in Section 3.4.
 
2. ENGAGEMENT AND SERVICES.
 
2.1 Engagement and Services.  Company hereby retains Consultant, and Consultant
hereby accepts such engagement, as an independent contractor to provide the
investment consulting services, as described herein, in connection with the
Company’s business (the “Services”).  Consultant hereby accepts such
appointment, and agrees to perform his duties under this Agreement to the best
of his ability, knowledge, skill and judgment, in accordance with generally
accepted professional standards and pursuant to the terms and provisions of this
Agreement.
 
The Services to be rendered by Consultant are as follows:
 
(a) To identify, analyze and recommend public equity investment opportunities to
Company for the Company’s evaluation and consideration.  It is agreed that the
Company shall decide, in its sole and absolute discretion, whether or not to
implement the equity investment recommendations.
 
(b) To advise the Company on negotiations with target company board of directors
and shareholders relative to any recommended acquisitions or related matters.
 
(c) To advise the Company on maximizing the value of any recommended investments
or acquisitions.
 
2.2 Consultant’s Responsibilities. Consultant shall work diligently and use his
best efforts in the performance of the Services.  Consultant shall at all times
perform the Services in accordance with the investment policies established from
time to time by Company, consistent with California and Ohio insurance laws, as
applicable.
 
2.3 Compliance with Laws and Regulations Relating To Services.  In the
performance of the Services, Consultant shall at all times be familiar with, and
act in compliance with, all applicable federal,  state and local laws, all
applicable contractual provisions and regulations relating to the Services.
 
2.4 Notice to Company. Consultant shall immediately notify Company in writing of
any complaint filed against Company with any regulatory agency or department,
and of any complaint filed in any court of law naming Company as a party,
including claims of prejudgment interest and/or bad faith.  In addition,
Consultant shall immediately provide Company with any documentation in the
possession of Consultant concerning any complaint reasonably requested by
Company.
 
 
 
1

--------------------------------------------------------------------------------

 
 
3. COMPENSATION AND REIMBURSEMENT.
 
Consultant shall be compensated for performing the Services as follows:
 
3.1   (a)           Consultant shall only be compensated under this Agreement if
the total return to Company on an investment first identified and recommended by
Consultant to Company, in a dated writing (hereafter a “Consultant recommended
investment”), is at least twenty percent (20%) compounded per annum, in United
States dollar terms on the entire capital invested by Company in any one single
investment identified and recommended by Consultant.
 
(b)           If the Consultant recommended investment generates a return to the
Company that meets or exceeds the threshold set forth in Section 3.1(a),
Consultant shall be compensated in the amount of ten percent (10%) of any net
realized gain on the Company’s first five million dollars ($5,000,000) of net
realized gain (defined as net sale proceeds less total cost of investment) on
any one investment recommended by Consultant.
 
(c)           After the net gain in Section 3.1(b) has been exceeded, Consultant
shall then be compensated on the basis of five percent (5%) of any net realized
gain to the Company that is in excess of five million dollars ($5,000,000) on
each Consultant recommended investment.
 
3.2 Compensation under Section 3.1(b) and (c) of this Agreement shall be paid to
Consultant at the time the Company realizes the net gain on any one investment
and the return on total capital invested meets or exceeds the threshold
established under Section 3.1(a) of this Agreement.
 
3.3 In addition to the payments in Section 3.1, Consultant shall be reimbursed
for travel expenses, lodging, and any additional expenses related to the
performance of Services under this Agreement, provided such expenses have been
approved by Company, in advance, and a request for reimbursement, along with
appropriate supporting documentation, is submitted to Company within 30 days
after the expense has been incurred.
 
3.4 Prior to entering this Agreement, Consultant identified a Consultant
recommended investment to the Company in October 2010 and the Company has
realized net gain on such investment that exceeds the thresholds set forth in
Section 3.1(a) above.  Accordingly, the Company will compensate Consultant for
such Consultant recommended investment as set forth in this Section 3.
 
 
 
2

--------------------------------------------------------------------------------

 
 
4. INDEPENDENT CONTRACTOR.
 
4.1 Status.  Consultant is an independent contractor of Company, and shall not
perform any services under this Agreement as an employee, agent, or partner of
Company.
 
4.2 Authority.  Consultant shall not enter into any Agreement, nor incur any
liability or obligation, on behalf of Company unless specifically requested or
authorized in writing by the Chief Executive Officer of Company.
 
4.3 Control.  Consultant shall determine the method, details and means by which
Consultant performs the Services under this Agreement; provided, Consultant
shall at all times comply with applicable laws and shall provide the Services in
good faith and to the reasonable satisfaction of the Company.  Consultant shall
perform the Services at such times and locations as Consultant
determines.  However, Company shall make available suitable office space and
equipment to facilitate the efficient rendering of the Services, and the
Services must be timely and satisfactorily completed.
 
4.4 Compliance With Law.  Consultant, as an independent contractor, assumes full
responsibility for the withholding and payment of all federal, state and other
taxes, including social security (FICA), disability (SDI) and unemployment
insurance (SUI), pertaining to Services rendered and fees received under this
Agreement.  No part of Consultant’s fee will be subject to withholding by
Company for the payment of any social security, federal, state or any other
employee payroll taxes.  Company will regularly report amounts paid to
Consultant by filing a Form 1099-MISC with the Internal Revenue Service as
required by law. Consultant further assumes full responsibility for compliance
with applicable worker’s compensation insurance laws as it pertains to his
Services.
 
4.5 Benefits.  Consultant agrees that in performing the Services, he is not an
employee of Company and shall not be entitled to any benefits accorded to
Company’s employees, including without limitation health insurance, worker’s
compensation insurance, vacation or sick pay.  Notwithstanding the foregoing,
and for the avoidance of doubt, the Stock Appreciation Rights granted to
Consultant on December 12, 2005 under the Company’s 2005 Long-Term Incentive
Plan (SARs) shall continue in effect until this Agreement terminates or until
the SARs expire.
 
5. TERM OF AGREEMENT.
 
5.1 Commencement and Term.  Unless terminated sooner as provided herein, the
term of this Agreement is one year commencing on October 7, 2010.
 
5.2 Automatic Renewal. Unless terminated sooner as herein provided, this
Agreement shall automatically renew for successive terms of one year.
 
5.3 Termination By Mutual Agreement.  This Agreement may be terminated at any
time upon mutual written agreement of Company and Consultant.
 
5.4 Termination With Or Without Cause. This Agreement may be terminated at any
time, with or without cause, by either party upon 30 days prior written notice
to the other party.
 
5.5 Termination For Certain Events. This Agreement may be terminated at any time
by either party by written notice if the other party commits any act of
bankruptcy, becomes insolvent, or assigns all or part of its assets for the
benefit of creditors upon or after filing of a petition for bankruptcy, whether
voluntary or involuntary.
 
5.6 Termination For Breach. This Agreement may be terminated at any time by
either party by written notice if the other party materially breaches this
Agreement, provided the party seeking to terminate the Agreement has given the
other party 15 days prior written notice of the nature of the claimed breach and
its intent to terminate if the claimed breach is not cured within the fifteen
days.
 
 
 
3

--------------------------------------------------------------------------------

 
 
6. CONFIDENTIALITY, NON-SOLICITATION AND OWNERSHIP OF INTANGIBLES
 
6.1 Confidentiality.  Consultant has and will have access to and become
acquainted with certain Company private information and trade secrets relating
to Company's business, which gives Company certain advantages over competitors
who do not have access to such information.  Consultant agrees that, without the
prior written consent of the Company, he will not at any time during the term of
his or her engagement, or thereafter, voluntarily reveal, divulge, or make known
to any person, form, or corporation any trade secret, confidential information,
or information of a private nature belonging to or regarding the Company or its
officers.  Such confidential information includes business plans, financial
data, business proposals and contracts, strategic plans for enhancing the value
of the Company’s assets, and any other record or information relating to the
present or future business, product or service of the Company, and such other
information concerning the business of Company and its manner of operations that
affects the conduct of its business and its goodwill (the “Confidential
Information”).  Consultant agrees that all such information shall be kept
confidential and proprietary and that he shall not use or disclose such Company
confidential information, directly or indirectly, in any way, either during or
at any time after the term of this engagement, except as required to perform the
Services.
 
6.2 Company Documents.  All programs, print-outs, notebooks, memoranda, reports,
strategic plans, financial data, samples, correspondence, files, records,
documents, data, and similar items relating to the business of Company, whether
prepared by Consultant or otherwise, shall remain the exclusive property of
Company.  Immediately upon Consultant's termination of engagement with Company,
Consultant shall deliver to Company all such property, including all copies and
excerpts, in his possession or control.
 
6.3 Non-solicitation of Employees.  For a period of 12 months following
termination of its engagement with Company for any reason, Consultant agrees not
to interfere with or disrupt Company’s business in any manner.  By way of
example, Consultant shall not, directly or indirectly, solicit any employee or
independent contractor of Company for the purpose of inducing them to terminate
his or her employment or engagement with Company.
 
7. SKILLS AND PERFORMANCE.
 
7.1 Consultant possesses the specialized skills and professional ability
requisite to perform Services, and is being engaged specifically for that
purpose.
 
7.2 Before Consultant takes any action to retain professional assistance or
assign or subcontract any tasks covered by this Agreement, Company shall be
consulted about such proposed action, and such action shall not be consummated
by Consultant unless Company has approved such in writing.  No such retention of
assistance, assigning or subcontracting of tasks shall relieve Consultant of his
obligations under this Agreement.
 
7.3 Consultant shall comply with all laws and regulations of government
authorities and agencies including federal, state, municipal and other
authorities or agencies affecting the performance of the Services.
 
7.4 Consultant shall have procured all licenses, permits and other approvals
from government authorities and agencies, including federal, state, municipal
and other authorities and agencies which are necessary for performance of the
Services for Company prior to performing the Services.
 
8. PUBLICITY.  No advertising or publicity matter having or containing any
reference to Company or to the subject matter of this Agreement or in which the
name of Company is mentioned shall be made by or for the Consultant without
obtaining the prior written approval thereof from Company.
 
 
 
4

--------------------------------------------------------------------------------

 
 
9. INDEMNITY.
 
9.1 Indemnity By Company. Company shall indemnify and hold harmless Consultant
from all claims, loss, damage, liability, judgments or settlements including
reasonable costs, expenses, and attorney fees, arising out of the relationships
of the parties under this Agreement, including claims caused by Company’s bad
faith, misfeasance, negligence, or reckless disregard of its duties or failure
to comply with the law that applies to the handling of claims as set forth
herein.
 
9.2 Indemnity By Consultant. Consultant shall indemnify and hold harmless
Company from all claims, loss, damage, liability, judgments or settlements
including reasonable costs, expenses, and attorney fees, arising out of the
relationships of the parties under this Agreement, including claims caused by
Consultant’s bad faith, misfeasance, negligence, or reckless disregard of its
duties, or failure to comply with the law that applies to the handling of claims
as set forth herein.
 
10. SURVIVAL.
 
The following provisions of this agreement shall survive the termination or
expiration of this agreement:  Sections 6, 8 and 9.
 
11. GENERAL PROVISIONS.
 
11.1 Authority To Execute Agreement. Each party represents that it has full
authority and authorization to enter into this Agreement, and no additional or
further consents or authorizations are required to bind the parties hereto.
 
11.2 Assignment.  Company is relying on the skills, expertise and reputation of
Consultant; accordingly, Consultant shall not assign or delegate any of his
rights or obligations under this Agreement without prior written consent of
Company.
 
11.3 Notices.  All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) on the
date of delivery if personally delivered, (ii) one business day after delivery
by overnight courier, facsimile, or telegram, or (iii) three business days after
mailing if mailed by first-class mail, postage prepaid, to the parties at their
addresses set forth below, or such other address designated from time to time in
writing by such party to all other parties.
 
11.4 Amendment and Waiver.  This Agreement may be amended only by a written
agreement signed by all parties to this Agreement.  Waiver of any provision of
this Agreement shall not be deemed or constitute a waiver of any other
provisions, nor shall such waiver constitute a continuing waiver.
 
11.5 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.
 
11.6 Counterparts.  This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement.
 
11.7 Governing Law and Severability.  This Agreement shall be governed by and
construed under the laws of the State of California, without regard to its
conflicts of law principles.  If any provision of this Agreement is invalid or
unenforceable, such provision shall (i) be modified to the minimum extent
necessary to render it valid and enforceable, or (ii) if it cannot be so
modified, be deemed not to be a part of this Agreement and shall not affect the
validity or enforceability of the remaining provisions.
 
11.8 Entire Agreement.  This Agreement, constitutes the entire agreement between
the parties with respect to the subject matter set forth above, and supersedes
all previous oral and written agreements, communications, representations or
commitments on the same subject.
 
 
 
5

--------------------------------------------------------------------------------

 
 
11.9 Further Instruments.   The parties covenant and agree that they will
execute such other and further instruments and documents that are or may become
necessary or convenient to carry out and consummate the transactions
contemplated by this Agreement.
 
11.10 Time.  Time is of the essence under this Agreement.
 


COMPANY:
PICO Holdings, Inc.,
a California corporation
 
By:           /s/ John R. Hart
Name:  John R. Hart
Position: Chief Executive Officer
Date:    2/28/2011  
CONSULTANT:
Ronald Langley,
an individual
 
By: /s/ Ronald Langley
Name: Ronald Langley
Date: 2/28/2011

 
 
6